No. 96-620
          IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE MARRIAGE OF
JUDITH ANNE SIMONICH,
          Petitioner and Respondent,
    and
JAMES J. SIMONICH,
          Respondent and Appellant.



APPEAL FROM:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable G. Todd Baugh, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Jon A. Oldenburg; Attorney at Law;
               Lewistown, Montana
          For Respondent:
               Arthur W. Ayers, Ayers Law Office,
               Medf ord, Oregon



                            Submitted on Briefs: February 6, 1997
                                         Decided:   March 4, 1997
Filed:
Justice Jim Regnier delivered the opinion of the Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
     On June 26, 1986, the Thirteenth Judicial District Court,
Yellowstone County, entered its findings of fact, conclusions of
law, and decree, dissolving the marriage of Judith and James
Simonich.    On February 16, 1994, Judith filed a motion to renew
judgment, which included the award of child support and the award
of one-half of the attorney fees Judith incurred in obtaining the
divorce decree.    After several motions, hearings, arguments, and
proceedings, which resolved all the issues except the award of
attorney fees, the District Court ordered James to         file an
appropriate motion and brief.     James filed a motion for relief
pursuant to Rule 60, M.R.Civ.P., in regard to the attorney fees
issue.     On August 15, 1996, the District Court denied the motion
for Rule    60, M.R.Civ.P., relief and granted the renewal of
judgment.   James appeals this order.   We affirm.
     The issue on appeal is whether the District Court abused its
discretion in denying James's motion      for relief pursuant   to
Rule 60, M.R.Civ.P.
                            FACTUAL BACKGROUND
     The marriage between James and Judith was dissolved by
judicial decree on June 26, 1986.          The District Court, after
considering the financial resources of both parties, found that
James should pay Judith one-half of her attorney fees and costs
incurred, which amounted to $3,087.61.
     On February 8, 1989, Judith filed a petition for relief under
Chapter 7, Title 11, United States Code, in the United States
Bankruptcy Court.   In the petition's schedules, Judith listed debt
to her attorney in the amount of $3,282.           This amount included
one-half of   the    fees    and   costs   from    the   divorce   decree,
approximately $3,087, in addition to $195 in unrelated fees. This
debt was discharged by the United States Bankruptcy Court, District
of Montana.    Not discharged by the Bankruptcy Court was the
remaining $3,087 owed to Judith's attorneys which represented the
amount still owed by James.
     The divorce decree sat idle and unenforced, with the exception
of child support, until Judith filed a motion to renew judgment on
February 16, 1994. This motion included renewing the judgment for
James's payment of one-half the attorney fees incurred by Judith in
the amount of $3,087.61. On June 21, 1996, the District Court,
pursuant to stipulation by the parties, ordered James to file his
motion and brief regarding the attorney fees issue. James filed a
Rule 60, M.R.Civ.P., motion for relief.          On August 15, 1996, the
District Court entered its order denying James's motion for relief
pursuant to Rule 60, M.R.Civ.P., and granting Judith's motion for
renewal of judgment.
                              DISCUSSION
     Did the District Court abuse its discretion when it denied
James's motion for relief pursuant to Rule 60, M.R.Civ.P.?
     The standard of review for a district court's order on a
Rule 60(b), M.R.Civ.P., motion is whether or not the district court
abused its discretion.   In re Marriage of Laskey (1992), 252 Mont.

369, 371, 829 P.2d 935, 937; In re Marriage of Lorge (19841, 207

Mont. 423, 430, 675 P.2d 115, 118.
     James contends that he should not have to pay one-half the
attorney fees incurred by Judith, amounting to $3,087.61, as set
forth in the District Court's decree, because Judith did not have
to pay her half of the attorney fees as a result of her independent
bankruptcy action. James further argues that the disputed attorney
fees were discharged completely by Judith's filing of bankruptcy
because the bankruptcy rules prevent selective payment of creditors
to the exclusion of others.
     The disputed attorney fees owed by James to Judith attached on
the date of the original decree, June 26, 1986. James erroneously
argues that because Judith's personal debt of one-half the amount
of attorney fees and costs incurred in the divorce decree was
discharged by her bankruptcy, he should not have to pay his half of
the attorney fees either. James argues further that to require him
to pay one-half of the fees to Judith would amount to nothing more
than a "windfall" to Judith because her debt to the attorney has
been discharged.
     James contends that Judith's actions in filing for bankruptcy,
listing her half of the attorney fees as scheduled debt, and then
seeking payment from James for the remaining half, violates the
bankruptcy rules as a selective payment of creditors. This Court
does not have jurisdiction to decide bankruptcy issues. Moreover,
one-half of the attorney debt was never discharged in bankruptcy.
Judith's attorneys were still free to seek payment of this sum and
her only recourse was to enforce the decree of dissolution and seek
reimbursement from her former husband.   This is precisely what she
has done.   Payment to Judith for this amount will insure that she
has the money to pay her attorney.
     James asserts that this Court's holding in In re Marriage of

Malquist    (1994), 266 Mont. 447, 880 P.2d 1357, supports his

contention.     James appears to imply that unless Judith was
represented by Montana Legal Services or a pro bono attorney, her
attorney cannot collect the fees owed by either Judith or James.
This contention is based upon the assumption that the fees owed by
James were discharged by the bankruptcy action and that therefore
to allow Judith to pursue James for these fees would result in a
"windfall" to Judith. As we have previously stated, the bankruptcy
action clearly did not discharge the entire attorney fees debt,
only one-half. Our analysis of attorney fees in Malquist does not

directly apply, nor support, James's contention.
    James's obligation to pay attorney fees in the amount of
$3,087.61, as set forth in the District Court's decree, was not

discharged by     Judith listing her personal obligation to pay
one-half of the attorney fees in her petition of bankruptcy and
having that debt discharged. The District Court did not abuse its
discretion in denying James's motion for relief and granting
Judith's motion to renew the judgment.
     We affirm.




We Concur:


+ ? z?<
 4 7z v
     Chief Justi